EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephanie Dowdy on 4/23/2021.
The application has been amended as follows: 
Claim 1, lines 17-18, replace “extending the housing” with --extending from the housing--.
Claim 16, line 19, replace “extending the housing” with --extending from the housing--.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not anticipate or render obvious the combination set forth in the independent claims. Specifically, the prior art does not teach a ducting system having a wall extending continuously from first and second branches to a heat exchanger and defines first and second flow chambers, a first door in a first position preventing flow from the second inlet branch to the heat exchanger and routing flow around heat exchanger, the first door in the second position extending from the housing to the heat exchanger. Graff et al. (U.S. Patent Publication No. 2017/0087956), considered the closest prior art, teaches providing a ducting system having a wall (52, fig 8A) extending from the first and second branches (41, 42) to defines first and . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105.  The examiner can normally be reached on Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/HARRY E ARANT/Examiner, Art Unit 3763